  330 NLRB No. 84 1NOTICE:  This opinion is subject to formal revision before publication in the bound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.  20570, of any typographical or other formal errors so that corrections can be included in the bound volumes. Local 235, International Union, United Automobile, Aerospace and Agricultural Implement Work-ers of America (UAW), AFLŒCIO (American Axle) and Anthony Forsythe. Case 7ŒCBŒ12150 January 31, 2000 DECISION AND ORDER BY MEMBERS LIEBMAN, HURTGEN, AND BRAME Upon a charge filed by Anthony Forsythe on July 21, 1999, the General Counsel of the National Labor Rela-tions Board issued a complaint on September 30, 1999, against Local 235, International Union, United Automo-bile, Aerospace and Agricultural Implement Workers of America (UAW), AFLŒCIO, the Respondent, alleging that it has violated Section 8(b)(1)(A) of the National Labor Relations Act.  Although properly served copies of the charge and complaint, the Respondent failed to file an answer. On December 6, 1999, the General Counsel filed a Motion for Summary Judgment with the Board.  On De-cember 9, 1999, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed no response.  The allegations in the motion are 
therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board™s Rules and Regulations provide that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown.  In addition, the complaint affirmatively notes that unless an answer is filed within 14 days of service, all the allegations in the complaint will be considered admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, by letter dated October 21, 1999, notified the Respondent that unless an answer were received by October 29, 1999, a Motion for Default Summary Judgment would be filed. In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times, American Axle & Manufacturing Inc. (the Employer), a corporation with an office and place of business at 1840 Holbrook Avenue, Detroit, Michigan, has been engaged in the manufacture and non-retail distribution of automobile parts.  During the calen-dar year ending December 31, 1998, a representative period, the Employer, in the course of its business opera-tions described above, manufactured, sold, and shipped goods and materials valued in excess of $50,000 directly from its Michigan facilities to customers located outside of the State of Michigan.  We find that the Employer is 
an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Respon-dent is a labor organization within the meaning of Sec-tion 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES At all material times, the individuals listed below have held the positions listed opposite their names and have been agents of the Respondent within the meaning of Section 2(13) of the Act:  Wendy Thompson  President Jerry Richardson  Shop Chairman Thomas Lowe  Shop Committeeman (retired)  On about July 21, 1999, Charging Party Anthony Forsythe, by letter, requested that the Respondent pro-vide him with a copy of the grievance that he had filed with respect to his termination in March 1995 by the Employer, and all material in the Respondent™s posses-sion relating to the grievance. Since about July 21, 1999, the Respondent has failed and refused to provide Forsythe with the above-described requested information. CONCLUSION OF LAW By the acts and conduct described above, the Respon-dent has restrained and coerced employees in the exer-cise of rights guaranteed in Section 7 of the Act, and has thereby engaged in unfair labor practices affecting com-merce within the meaning of Section 8(b)(1)(A) and Sec-tion 2(6) and (7) of the Act. REMEDY Having found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease and desist and to take certain affirmative action designed to 
effectuate the policies of the Act.  Specifically, having found that the Respondent has violated Section 8(b)(1)(A), we shall order it to provide Anthony Forsythe with a copy of the grievance that he had filed with re-spect to his termination in March 1995 by the Employer, and all material in the Respondent™s possession relating to the grievance. ORDER The National Labor Relations Board orders that the Respondent, Local 235, International Union, United Automobile, Aerospace and Agricultural Implement  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2Workers of America (UAW), AFLŒCIO, Detroit, Michi-gan, its officers, agents, and representatives, shall 1.Cease and desist from (a) Failing and refusing to provide employees with copies of grievances that they file and all material in its possession relating to those grievances. (b) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Provide Anthony Forsythe with a copy of the grievance that he had filed with respect to his termination in March 1995 by American Axle & Manufacturing Inc., and all material in the Respondent™s possession relating to the grievance. (b) Within 14 days after service by the Region, post at its business offices and meeting places, copies of the attached notice marked ﬁAppendix.ﬂ1  Copies of the no-tice, on forms provided by the Regional Director for Re-gion 7, after being signed by the Respondent™s author-ized representative, shall be posted by the Respondent and maintained for 60 consecutive days in conspicuous places including all places where notices to members are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced or covered by any other material. (c) Furnish the Regional Director for Region 7 signed copies of the notice for posting by American Axle & Manufacturing Inc., if willing, in places where notices to employees are customarily posted. (d) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken to com-ply.                                                          1 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ     Dated, Washington, D.C.   January 31, 2000   Wilma B. Liebman,                        Member   Peter J. Hurtgen,                             Member   
J. Robert Brame III,                     Member    (SEAL)          NATIONAL LABOR RELATIONS BOARD  APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  WE WILL NOT fail and refuse to provide employees with copies of grievances that they file and all material in our possession relating to those grievances. WE WILL NOT in any like or related manner restrain or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL provide Anthony Forsythe with a copy of the grievance that he filed with respect to his termination in March 1995 by American Axle & Manufacturing Inc., and all material in our possession relating to the griev-ance.  LOCAL 235, INTERNATIONAL UNION, UNITED AUTOMOBILE, AEROSPACE AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA (UAW), AFLŒCIO   